Case 2:20-cv-03643-DSF-JEM Document 121 Filed 01/07/21 Page 1 of 3 Page ID #:1836



    1

    2

    3
                             UNITED STATES DISTRICT COURT
    4

    5                       CENTRAL DISTRICT OF CALIFORNIA
    6                              WESTERN DIVISION
    7
        MATTHEW AJZENMAN; SUSAN                   Case No. 2-20-cv-03643-DSF (JEMx)
    8   TERRY-BAZER; BENNY WONG;
        ALEX CANELA; JEREMY                       PARTIAL JUDGMENT
    9   WOOLLEY; AMANDA WOOLLEY;
        ANNE BERGER; CATHEY
   10   MATTINGLY; BLAKE WOLLAM;
        and KRYSTAL MOYER, on behalf of
   11   themselves, and all others who are
        similarly situated,
   12
                   Plaintiffs,
   13
              v.
   14
        OFFICE OF THE COMMISSIONER
   15   OF BASEBALL, an unincorporated
        association doing business as MAJOR
   16   LEAGUE BASEBALL; ROBERT D.
        MANFRED, JR.; AZPB LIMITED
   17   PARTNERSHIP; AZPB I, INC;
        ATLANTA NATIONAL LEAGUE
   18   BASEBALL CLUB INC.; ATLANTA
        NATIONAL LEAGUE BASEBALL
   19   CLUB, LLC; BALTIMORE ORIOLES
        LIMITED PARTNERSHIP;
   20   BALTIMORE ORIOLES INC.;
        BALTIMORE BASEBALL CLUB
   21   INC.; BOSTON RED SOX
        BASEBALL CLUB LIMITED
   22   PARTNERSHIP; FENWAY SPORTS
        GROUP LLC; NEW ENGLAND
   23   SPORTS VENTURES, LLC;
        CHICAGO CUBS BASEBALL CLUB,
   24   LLC; CHICAGO WHITE SOX LTD.;
        CHISOX CORP.; THE CINCINNATI
   25   REDS, LLC; CLEVELAND INDIANS
        BASEBALL COMPANY LP;
   26   COLORADO BASEBALL
        PARTNERSHIP; COLORADO
   27   ROCKIES BASEBALL CLUB, LTD.;
        OLYMPIA ENTERTAINMENT, INC.;
   28   DETROIT TIGERS, INC.; CRANE
        CAPITAL GROUP; HOUSTON
                                              1
Case 2:20-cv-03643-DSF-JEM Document 121 Filed 01/07/21 Page 2 of 3 Page ID #:1837



    1   ASTROS INC.; HOUSTON ASTROS
        LLC; KANSAS CITY ROYALS
    2   BASEBALL CORP.; KANSAS CITY
        ROYALS BASEBALL CLUB, INC.;
    3   ANGELS BASEBALL LP; MORENO
        BASEBALL LP; GUGGENHEIM
    4   BASEBALL MANAGEMENT LLC;
        LOS ANGELES DODGERS, INC.;
    5   MIAMI MARLINS L.P.; MIAMI
        MARLINS, INC.; MILWAUKEE
    6   BREWERS BASEBALL CLUB, INC.;
        MILWAUKEE BREWERS
    7   HOLDINGS LLC; MINNESOTA
        TWINS, LLC; STERLING
    8   DOUBLEDAY ENTERPRISES LP;
        METS PARTNERS INC.; NEW
    9   YORK YANKEES PARTNERSHIP;
        YANKEE GLOBAL ENTERPRISES
   10   LLC; ATHLETICS INVESTMENT
        GROUP LLC.; PHILLIES LP;
   11   PITTSBURGH ASSOCIATES LP;
        PITTSBURGH BASEBALL, INC.;
   12   PADRES, L.P.; SAN FRANCISCO
        BASEBALL ASSOCIATES L.P.; THE
   13   BASEBALL CLUB OF SEATTLE
        LLLP; BASEBALL OF SEATTLE
   14   INC.; ST. LOUIS CARDINALS LLC;
        ST. LOUIS NATIONAL BASEBALL
   15   CLUB INC.; TAMPA BAY RAYS
        LTD.; RANGERS BASEBALL
   16   EXPRESS LLC; ROGERS BLUE
        JAYS BASEBALL PARTNERSHIP;
   17   TORONTO BLUE JAYS BASEBALL
        LTD; WASHINGTON NATIONALS
   18   BASEBALL CLUB LLC;
        TICKETMASTER LLC; LIVE
   19   NATION WORLDWIDE, INC.; LIVE
        NATION ENTERTAINMENT, INC.;
   20   STUBHUB, INC.; LAST MINUTE
        TRANSACTIONS, INC.; and JOHN
   21   DOE CORPORATIONS 1-75,
   22               Defendants.
   23
              IT IS ORDERED, ADJUDGED AND DECREED that pursuant to the
   24
        Court’s rulings, final judgment on all claims in the above-entitled action is entered
   25
        in favor of Defendants the Office of the Commissioner of Baseball; Robert D.
   26
        Manfred, Jr; AZPB Limited Partnership; AZPB, Inc.; Atlanta National League
   27
        Baseball Club Inc.; Atlanta National League Baseball Club, LLC; Baltimore
   28
        Orioles Limited Partnership; Baltimore Orioles Inc.; Baltimore Baseball Club Inc.;
                                                  2
Case 2:20-cv-03643-DSF-JEM Document 121 Filed 01/07/21 Page 3 of 3 Page ID #:1838



    1   Boston Red Sox Baseball Club Limited Partnership; Fenway Sports Group LLC;
    2   New England Sports Ventures, LLC; Chicago Cubs Baseball Club LLC; Chicago
    3   White Sox Ltd.; Chisox Corp.; The Cincinnati Reds, LLC; Cleveland Indians
    4   Baseball Company LP; Colorado Baseball Partnership; Colorado Rockies Baseball
    5   Club, Ltd.; Olympia Entertainment, Inc.; Detroit Tigers, Inc.; Crane Capital Group;
    6   Houston Astros Inc.; Houston Astros LLC; Kansas City Royals Baseball Corp.;
    7   Kansas City Royals Baseball Club, Inc.; Angels Baseball LP; Moreno Baseball LP;
    8   Guggenheim Baseball Management LLC; Los Angeles Dodgers, Inc.; Miami
    9   Marlins L.P.; Miami Marlins, Inc.; Milwaukee Brewers Baseball Club, Inc.;
   10   Milwaukee Brewers Holdings LLC; Minnesota Twins, LLC; Sterling Doubleday
   11   Enterprises LP: Mets Partners Inc.; New York Yankees Partnership; Yankee Global
   12   Enterprises LLC; Athletics Investment Group LLC; Phillies LP; Pittsburgh
   13   Associates LP; Pittsburgh Baseball, Inc.; Padres, L.P.; San Francisco Baseball
   14   Associates L.P.; The Baseball Club Seattle LLLP; Baseball of Seattle Inc.; St.
   15   Louis Cardinals LLC; St. Louis National Baseball Club Inc.; Tampa Bay Devil
   16   Rays Ltd.; Rangers Baseball Express LLC; Rogers Blue Jays Baseball Partnership;
   17   Toronto Blue Jays Baseball Ltd.; and Washington Nationals Baseball Club LLC.
   18   No costs or attorney’s fees are awarded.
   19
   20         IT IS SO ORDERED.
   21    DATED: January 7, 2021
   22                                         Honorable Dale S. Fischer
                                              UNITED STATES DISTRICT JUDGE
   23

   24

   25

   26

   27

   28

                                                   3
